PUBLISH


                 IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE ELEVENTH CIRCUIT                U.S. COURT OF APPEALS
                                _________________                    ELEVENTH CIRCUIT
                                                                         JULY 07 2000
                                                                      THOMAS K. KAHN
                                    No. 99-10096                           CLERK
                                 __________________

                           D. C. Docket No. 98-00001-CV-5


RICHARD H. COTTON,

                                                         Plaintiff-Appellee,

       versus

EDWARD D. JACKSON, JR., in his
Personal and in his Official Capacity
as President of South Georgia College,

                                                         Defendant-Appellant.

                                 __________________

                     Appeal from the United States District Court
                        for the Southern District of Georgia
                                __________________
                                   (July 7, 2000)

Before EDMONDSON and MARCUS, Circuit Judges, and STROM*, District Judge.
________________

       *Honorable Lyle E. Strom, U.S. District Judge for the District of Nebraska, sitting by
designation.

PER CURIAM:
      Defendant, Dr. Edward D. Jackson, Jr., appeals from the district court’s denial

of his motion for summary judgment on the basis of qualified immunity on Plaintiff’s

procedural due process claim against Jackson. Because we conclude that Plaintiff has

failed to state a procedural due process claim, we reverse.



                                  BACKGROUND



      Plaintiff, Dr. Richard Cotton, was employed as the Director of Continuing

Education for South Georgia College (SGC). In June 1997, two employees of SGC

filed complaints with the EEOC and the Georgia Commission on Equal Opportunity

charging that their supervisor, Cotton, had sexually harassed them. The President of

SGC, Defendant Jackson, received the charges on 9 June 1997. The next day,

Defendant Jackson notified Plaintiff of the charges, suspended him with pay, and told

him to stay off campus until the matter was resolved. Plaintiff was told that he could

file a response to the charges.

      The SGC Director of Personnel/Affirmative Action Officer, Paula Dell-Beasley,

conducted an investigation into the complaints. Dell-Beasley also received sworn

responses from Cotton about the claims. Cotton alleges that he also told Dell-Beasley

he wished to submit additional affidavits. But, before receiving the additional


                                          2
affidavits from Cotton, Dell-Beasley submitted her findings to President Jackson.

Dell-Beasley reported that Cotton had violated the sexual harassment policies of SGC

and of the Board of Regents. Also, she said that Cotton had created a hostile work

environment.

      On 16 July 1997, President Jackson sent a letter to Cotton informing him that

his employment would be terminated effective 31 July 1997 and that the terms of his

suspension with pay would continue through that date.          Upon receiving the

termination letter, Cotton requested a hearing. President Jackson told Cotton that he

would hold no hearing, but that Cotton could request that the Board of Regents

exercise their discretion to review the decision. Cotton requested a discretionary

review from the Board, which was denied. Cotton pursued no other remedies before

instituting this case in federal court.

      In addition, in response to the Equal Employment Opportunity Commission’s

and the Georgia Commission on Equal Opportunity’s requests for the College’s

position on the sexual harassment complaints, President Jackson submitted, on 17 July

1997, four letters stating that “Dr. Cotton’s actions in creating a hostile work

environment are his own personal actions in direct violation of College policy and

beyond the boundaries of his job responsibilities. South Georgia does not condone




                                          3
Dr. Cotton’s behavior.” These documents were also allegedly placed in Dr. Cotton’s

personnel file.

      Cotton sued Jackson and members of the Board of Regents of the University

System of Georgia, in their individual and official capacities. His complaint asserted

claims under state and federal law. Both parties moved for summary judgment, and

the district court granted Defendants’ motion on all claims except one: Plaintiff’s

section 1983 procedural due process claim that Defendants had deprived him of his

liberty interest in his reputation without the opportunity for a name-clearing hearing.

This interlocutory appeal concerns only the denial of summary judgment on qualified

immunity grounds for Defendant Jackson.



                                    DISCUSSION



      We review the denial of summary judgment on qualified immunity grounds de

novo and conduct a two-step inquiry. First, we ask whether the violation of a

constitutional or statutory right was even alleged. Second, if a violation were alleged,

we ask whether that right was clearly established at the time of the alleged violation.

See Hartley v. Parnell, 193 F.3d 1263, 1268 (11th Cir. 1999) (quoting Wilson v.

Layne, 119 S. Ct. 1692, 1697 (1999)).


                                           4
      Plaintiff claims that Defendant Jackson effectively ruined his reputation by

labeling him as a sexual harasser and by terminating his employment without giving

him an opportunity to be heard. We have said that -- although damage to reputation,

standing alone, does not provide a basis for an action under 42 U.S.C. § 1983 -- when

reputational damage is sustained in connection with a termination of employment, it

may give rise to a procedural due process claim for deprivation of liberty which is

actionable under section 1983. See Campbell v. Pierce County, Ga., 741 F.2d 1342,

1344 (11th Cir. 1984)(citations omitted). To recover, a plaintiff must satisfy a six-

factor test and show that “(1) a false statement, (2) of a stigmatizing nature, (3)

attending a governmental employee’s discharge, (4) [was] made public, (5) by the

governmental employer, (6) without a meaningful opportunity for an employee name

clearing hearing.” Warren v. Crawford, 927 F.2d 559, 565 (11th Cir. 1991) (quoting

Buxton v. City of Plant City, Fla., 871 F.2d 1037, 1042-43 (11th Cir. 1989)). The

hearing can be held either before or after the termination or publication. See Harrison

v. Wille, 132 F.3d 679, 683 n.9 (11th Cir. 1998).

      In this case, we conclude that because adequate state remedies were available

to provide Plaintiff with the opportunity for a name clearing hearing, he has failed to

state a procedural due process claim. In McKinney v. Pate, 20 F.3d 1550, 1557 (11th

Cir. 1994)(en banc), we said that “only when the state refuses to provide a process


                                          5
sufficient to remedy the procedural deprivation does a constitutional violation

actionable under section 1983 arise.”1 It is the state’s failure to provide adequate

procedures to remedy the otherwise procedurally flawed deprivation of a protected

interest that gives rise to a federal procedural due process claim. See id.; see also Bass

v. Perrin, 170 F.3d 1312, 1319 (11th Cir. 1999); Harris v. Board of Educ., 105 F.3d

591, 596 (11th Cir. 1997). This rule (that a section 1983 claim is not stated unless

inadequate state procedures exist to remedy an alleged procedural deprivation)

recognizes that the state must have the opportunity to “remedy the procedural failings

of its subdivisions and agencies in the appropriate fora -- agencies, review boards, and

state courts” before being subjected to a claim alleging a procedural due process

violation. See McKinney, 20 F.3d at 1560; see also Horton v. Board of County

Comm’ns, 202 F.3d 1297, 1300 (11th Cir. 2000).2


      1
         Plaintiff argues that McKinney does not apply to this case because McKinney
dealt with a property-interest procedural due process claim and this case deals with
a liberty-interest procedural due process claim. We see no reason for distinguishing
between the two kinds of procedural due process claims. Cf. Zinermon v. Burch, 110
S. Ct. 975, 986-87 (1990). Furthermore, even if we did, we note that we have
previously used the McKinney framework to decide cases alleging liberty-interest
procedural due process claims. See, e.g., Bass v. Perrin, 170 F.3d 1312, 1318-19
(11th Cir. 1999); Bussinger v. City of New Smyrna Beach, Florida, 50 F.3d 922, 925-
26 (11th Cir. 1995).
      2
       This directive is not an exhaustion requirement. See McKinney, 20 F.3d at
1564 n.20; see also Bussinger, 50 F.3d at 925-26. Instead, this directive is a
recognition that procedural due process violations do not even exist unless no
                                            6
       Assuming a plaintiff has shown a deprivation of some right protected by the due

process clause, we -- when determining if a plaintiff has stated a valid procedural due

process claim -- look to whether the available state procedures were adequate to

correct the alleged procedural deficiencies. See McKinney, 20 F.3d at 1563; see also

Bell v. City of Demopolis, Alabama, 86 F.3d 191, 192 (11th Cir. 1996); Narey v.

Dean, 32 F.3d 1521, 1527-28 (11th Cir. 1994). If adequate state remedies were

available but the plaintiff failed to take advantage of them, the plaintiff cannot rely on

that failure to claim that the state deprived him of procedural due process. See

McKinney, 20 F.3d at 1565 (“The fact that [McKinney] failed to avail himself of the

full procedures provided by state law . . . does not constitute a sign of their

inadequacy.”); Bell, 86 F.3d at 192; Narey, 32 F.3d at 1528. And, to be adequate, the

state procedure need not provide all the relief available under section 1983. See

McKinney, 20 F.3d at 1564. Instead, the state procedure must be able to correct

whatever deficiencies exist and to provide plaintiff with whatever process is due.

       As applied to this case, our inquiry concerns whether adequate procedures were

available to Plaintiff to protect his right not to be deprived of his liberty interest in his

reputation by state action without the opportunity for a name-clearing hearing. The


adequate state remedies are available. See McKinney, 20 F.3d at 1562; Horton, 202
F.3d at 1301 (stating in dicta that exhaustion and ripeness are not the doctrines in play
in assessing whether a procedural due process claim has been stated).
                                             7
parties dispute whether, under Georgia law, adequate remedies were available. We

think that there were.

      Defendant initially contends that certiorari to the state courts was available to

Plaintiff and that this process was an adequate state remedy. We agree with

Defendant that certiorari is generally an adequate state remedy. See Narey, 32 F.3d

at 1527 (review by Georgia courts of state agency’s employment decisions is an

adequate remedy); see also Bell, 86 F.3d at 192 (certiorari is adequate remedy under

Alabama law); McKinney, 20 F.3d at 1563 (same under Florida law). But we disagree

with Defendant that this remedy was available to Plaintiff.

      Under Georgia law, certiorari only lies to correct the errors committed “by any

inferior judicatory or any person exercising judicial powers.” O.C.G.A. § 5-4-1(a).

To determine if certiorari lies we must decide whether Defendant Jackson’s or the

Board’s acts were judicial or quasi-judicial or whether they were administrative or

legislative. See Mack II v. City of Atlanta, 489 S.E.2d 357, 359 (Ga. Ct. App. 1997).

      The basic distinction, under Georgia law, between an administrative and a

judicial act by officers other than judges is that:

      [A] quasi-judicial action, contrary to an administrative function, is one
      in which all parties are as a matter of right entitled to notice and to a
      hearing, with the opportunity afforded to present evidence under judicial
      forms of procedure; and that no one deprived of such rights is bound by
      the action taken . . . . [T]he test is whether the parties at interest had a


                                            8
      right under the law to demand a trial in accordance with judicial
      procedure.


Id. at 359 (quoting South View Cemetery Ass’n v. Hailey, 34 S.E.2d 863 (Ga.

1945)(citations omitted)).

      In this case, none of the acts in question -- the termination of Plaintiff’s

employment without a hearing and the Board’s later denial of Plaintiff’s request for

a hearing -- were judicial acts. Plaintiff was not, as a matter of state law, entitled to

notice and a hearing before these acts were taken. He was not given the opportunity

to present evidence to the decision makers under judicial forms of procedure prior to

these acts being taken. Plaintiff had no right to demand a trial in accordance with

judicial procedure. In the light of Georgia authority, we conclude that the acts in

question were not in the nature of judicial acts. See Starnes v. Fulton Co. Sch. Dist.,

503 S.E.2d 665, 666-67 (Ga. Ct. App. 1998); Board of Comm’rs v. Farmer, 493

S.E.2d 21, 26 (Ga. Ct. App. 1997); Georgia Farm Bureau Mut. Ins. Co. v. DeKalb Co.,

306 S.E.2d 924, 926 (Ga. Ct. App. 1983). Accordingly, the remedy of certiorari was

unavailable to Plaintiff.

      Just because under Georgia law certiorari will not lie does not mean that there

were no adequate state procedures available to Plaintiff. We will assume that Plaintiff




                                           9
is correct in arguing that no other specific legal remedies are available to him.3 In

these circumstances, we believe that Plaintiff would be entitled to seek a writ of

mandamus. Under Georgia law, when no other specific legal remedy is available and

a party has a clear legal right to have a certain act performed, a party may seek

mandamus. See O.C.G.A. § 9-6-20. And, although mandamus will not normally issue

to compel the performance of a discretionary act, it is available when an official

abuses his discretion. See Dickerson v. Augusta-Richmond County Comm’n, 523

S.E.2d 310 (Ga. 1999); Kitchens v. Richmond County, 515 S.E.2d 143, 144 (Ga.

1999). As is true in federal courts, see Alexander v. Fulton County, 207 F.3d 1303,

1326 (11th Cir. 2000), a clear error in judgment or the application of an incorrect legal

standard is an abuse of discretion, see Wilson v. State Farm Mut. Auto. Ins. Co., 520

S.E.2d 917, 920 (Ga. Ct. App. 1999).

      If Plaintiff were without another legal remedy and proved in a state mandamus

proceeding that Defendants had deprived Plaintiff of his federal liberty interest in his



      3
         Although we express no opinion on the availability of other remedies under
Georgia law, we note that, even if other state law remedies are available to Plaintiff
(for example, a state law defamation claim or an action seeking a declaratory
judgment), our ultimate conclusion would not change. The availability of those
remedies, if they are adequate to protect Plaintiff’s right to have a name-clearing
hearing, would preclude a procedural due process claim. And, if they are inadequate
to protect Plaintiff’s right to a hearing, then mandamus would still be available to
Plaintiff, and he would be precluded from bringing a procedural due process claim.
                                           10
reputation without a hearing, then Plaintiff would have shown that he had a clear legal

right to a name-clearing hearing. Therefore, Plaintiff would have been entitled to an

order of mandamus directing Defendants to hold a name-clearing hearing (assuming

that the mandamus proceeding was not itself a sufficient name-clearing hearing to

satisfy due process). Cf. Sego v. City of Peachtree City, 392 S.E.2d 877, 878 (Ga.

1990) (when city fails to issue license under circumstances which constitute an equal

protection violation, mandamus is available remedy); See also Camden County v.

Haddock, 523 S.E.2d 291, 293 (Ga. 1999) (noting that because employee alleging that

she had been terminated in violation of due process had adequate legal remedy,

including administrative appeals and certiorari, mandamus was not available);

Tompkins v. Board of Regents, 417 S.E.2d 153, 154 (Ga. 1992) (affirming trial

court’s denial of petition for mandamus where petitioner alleged that Board of

Regents had acted illegally in denying his petition for review and not giving

petitioner a hearing on his termination and where court found that Board had not acted

illegally); Dalton City Board of Educ. v. Smith, 349 S.E.2d 458, 459 (Ga. 1986)

(reversing grant of petition of mandamus ordering school board to hold hearing

regarding non-renewal of teacher’s contract where there was no evidence that the

school board had acted illegally); South View Cemetary Ass’n v. Hailey, 34 S.E.2d

863, 867 (Ga. 1945) (stating that where petitioner is entitled to a certain right and the


                                           11
remedy of certiorari is unavailable to him because there has been no judgment from

which certiorari would lie, that would be such a defect of justice that petitioner would

be entitled to mandamus to compel the granting of the right even though the act of

denying the right may have been discretionary in the first instance).

      Because we believe that the writ of mandamus would be available under state

law to Plaintiff, and because we believe that mandamus would be an adequate remedy

to ensure that Plaintiff was not deprived of his due process rights, see Jackon v. City

of Columbus, 194 F.3d 737, 751 (6th Cir. 1999), Collyer v. Darling, 98 F.3d 211, 227

(6th Cir. 1996), we conclude that Plaintiff has failed to show that inadequate state

remedies were available to him to remedy any alleged procedural deprivations.

Therefore, Plaintiff has failed to state a claim for a procedural due process violation,

and Defendant was entitled to summary judgment. Accordingly, the district court

erred in denying Defendant’s motion for summary judgment. See Hartley, 193 F.3d

at 1268.

      REVERSED AND REMANDED.




                                          12